Citation Nr: 0300754	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension based on the need 
for regular aid and attendance or being housebound for the 
surviving spouse of a veteran.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active service from June 1918 to July 
1919.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Manila, Philippines, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant is not in a nursing home or hospital due 
to mental or physical incapacity.

2.  The appellant has visual acuity of 20/70 in her right 
eye, and 20/200 in her left eye. 

3.  The preponderance of the evidence is against finding 
that the appellant is unable to dress or undress herself, 
keep herself ordinarily clean and presentable, feed 
herself through loss of coordination of upper extremities 
or through extreme weakness, attend to the wants of 
nature, or that she requires frequent adjustment of any 
special prosthetic or orthopedic appliances or assistance 
on a regular basis to protect her from the hazards or 
dangers incident to her daily environment.

4.  The appellant is not bedridden, and she is not 
substantially confined to her home by reason of 
disability. 


CONCLUSIONS OF LAW

1.  The appellant does not meet the criteria for special 
monthly pension based upon the need for regular aid and 
attendance. 38 U.S.C.A. § 1541(d) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.351, 3.352 (2002).

2.  The appellant does not meet the criteria for special 
monthly pension by reason of being housebound. 38 U.S.C.A. 
§ 1541(e) (West 1991 & Supp. 2002); 38 C.F.R. § 3.351 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to special 
monthly pension due to her need for aid and attendance.  
She argues that she has several physical disabilities 
which entitle her to additional pension.  In the 
alternative, the appellant contends that she is entitled 
to additional benefits as a result of being housebound. 

VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
2098 (2000) (VCAA) (to be codified as amended at 38 U.S.C. 
§ 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159).  The Board finds that these duties have both 
been met.  

The appellant's claim was received in February 2001.  The 
RO contacted the appellant by letter in February 2001.  
This letter explained what facts must be established in 
order to receive an allowance for regular aid and 
attendance, and what evidence could be used to establish 
these facts.  A June 2001 letter again notified her of 
what must be done to prevail in her claims, what evidence 
would be obtained by VA, what evidence she should submit, 
and what VA would do to assist her in obtaining evidence.  
The appellant received timely notice of the decision on 
appeal, and she was provided with a Statement of the Case 
that contains the laws and regulations concerning her 
claim, and an explanation of the reasons and bases for the 
denial of her claim, which again indicated what evidence 
was needed to prevail.  VA has provided the appellant with 
a medical examination in conjunction with her claim.  She 
has not submitted any evidence other than her statements, 
and she has not identified any medical records to be 
obtained by VA.  The Board must conclude that the duties 
to notify and assist have been completed, and that the 
appellant was made aware of what evidence she should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any "error" to the appellant resulting from 
this decision does not affect the merits of her claim or 
substantive rights, for the reasons discussed above, and 
is therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The record shows that the appellant is in receipt of 
improved pension benefits. 

Increased pension benefits are payable to a surviving 
spouse who needs the regular aid and attendance of 
another.  See 38 U.S.C.A. § 1541(d); 38 C.F.R. § 
3.351(a)(5). The criteria for establishing the need for 
regular aid and attendance requires that the surviving 
spouse: (1) be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of 
mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of 
any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her 
daily environment.  An individual who is bedridden meets 
the criteria for aid and attendance.  To be bedridden, the 
condition must actually require the appellant to remain in 
bed.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal function which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish 
that the appellant is so helpless as to need regular aid 
and attendance, not that there be constant need.  38 
C.F.R. § 3.352(a).  It may be logically inferred from the 
governing regulatory criteria that eligibility to receive 
additional VA disability benefits requires at least one of 
the enumerated factors be present.  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996). 

The appellant was afforded a VA examination in July 2001.  
The claims folder was reviewed by the examiner.  She was 
72 years old, and she arrived to the examination in the 
company of her niece.  The appellant was not hospitalized, 
and she was not bedridden.  Both of her eyes were reactive 
to light.  There was slight to moderate opacity of both 
lens.  Without eyeglasses, the vision in the right eye was 
20/70, and the vision in the left eye was 20/200.  She was 
capable of managing her own financial affairs.  
Pathological processes that could potentially affect her 
capacity to protect herself from the hazards of her daily 
environment included poor vision, chest pains, dizziness, 
joint pains, low back pain, and a cough.  She was taking 
medication for all of these problems except her vision.  
During a typical day, the appellant walked around her home 
for exercise, and watched television.  The examiner stated 
that she was conscious, coherent, and oriented, with 
fairly good insight and judgment.  She had occasional 
lapses in memory.  Her nutrition was fair, her build 
regular with a slightly stooped posture, and her gait was 
slightly to moderately impaired.  The appellant was able 
to raise her hands overhead with slight loss of motion of 
the shoulders.  She could feed herself, change her 
clothes, and take a bath as long as water was served.  The 
appellant retained fairly good muscle tone.  She had 
slight tenderness of the hips and knees, with no swelling, 
loss of motion, contracture, or edema.  The appellant was 
able to walk about her home alone, although the examiner 
added that a cane might help.  She was able to leave her 
home to go to church every week with a companion.  The 
diagnoses included arteriosclerotic heart disease, 
probable bronchitis, bilateral cataracts, degenerative 
joint disease of multiple joints, and low back pain.  

The Board finds that entitlement to pension benefits due 
to the need for regular aid and attendance has not been 
demonstrated.  The appellant does not have 5/200 vision of 
each eye, and she is not a patient in a nursing home.  
Furthermore, she is not bedridden.  The appellant is able 
to change her clothes, feed herself, and clean herself 
without assistance.  She does not require the adjustment 
of a prosthetic.  She remains able to walk about her home 
without assistance, which indicates that she is able to 
attend to the needs of nature.  Finally, she is capable of 
handling her own financial affairs, and is conscious, 
coherent, and oriented, which indicates she that she does 
not have an incapacity that requires assistance on a 
regular basis to protect her from the hazards or dangers 
incident to her daily environment.  Therefore, as the 
appellant does not meet any of the required criteria, 
entitlement to special monthly pension benefits for aid 
and attendance is not merited.  

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  The 
requirements for this benefit are met when the surviving 
spouse is substantially confined to her home or immediate 
premises by reason of disability or disabilities that will 
likely remain throughout the surviving spouse's lifetime.  
38 C.F.R. § 3.351(f).  

The Board finds that entitlement to additional pension as 
the result of being housebound is not established.  The 
evidence does not show that the appellant is housebound.  
She is able to leave her home to go to church on a weekly 
basis.  In addition, she walks for exercise on a daily 
basis, although it is unclear whether or she leaves her 
house to do so.  There is no evidence of mental incapacity 
that might endanger her if she leaves her home.  The 
evidence indicates that the appellant is not substantially 
confined to her home or immediate premises.  Therefore, 
entitlement to housebound benefits is not warranted.  


ORDER

Entitlement to special monthly pension based on the need 
for regular aid and attendance or being housebound for the 
surviving spouse of a veteran is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

